COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-361-CV

CHARLES E. MCKINSTRY	APPELLANT



V.



CHARLES VESS	APPELLEE



----------

FROM COUNTY COURT 
AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 22, 2009, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).



PER CURIAM 		





PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.



DELIVERED:  February 19, 2009

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.